Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
	Applicant’s amendment filed on 10/23/2020, wherein claims 1, 6, 19, 20, 21 have been amended.
Upon further consideration, the rejection of claims 1-7, 8-14, 18, 19-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is herein withdrawn.
	The rejection of claims 1-14, 18, 19-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-21 of copending Application No. 16/582,933 (reference application) is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
	Claims 1-14, 18, 19-21 are pending.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1)	Claims 1-5, 6, 8, 9, 10, 18, 19-21 are rejected under 35 U.S.C. 103 as being obvious over Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892).
	Grundl et al. teach the instantly claimed compounds or a pharmaceutically acceptable salt thereof, wherein the compounds are provided in a pharmaceutical compositions comprising a pharmaceutically acceptable carrier (see abstract and columns 6-63; claims 16, 17, 21; addresses compounds of claims 1-5, 6, 8).  The compounds can be in the form of optical isomers, racemic, and non-racemic mixtures of isomers (see column 63, last paragraph to column 64, lines 1-4; addresses claim 10).  The compounds are CCR3 receptor antagonist (see columns 186-189) and are used to treat diseases wherein the activity of a CCR3-receptor is involved; see column 189, lines 40-45. Diseases to be treated include rheumatoid arthritis, multiple sclerosis (results in motor impairment), age-related macular degeneration. See column 190, para 1.  Pharmaceutical composition comprising the compounds therein in the form of tablets, 
	Grundl et al. does not teach the treatment of Alzheimer’s disease employing the compounds therein.
Grundl et al. does not teach the treatment of Parkinson’s disease employing the compounds therein.
	Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment. See abstract; para [0029]; claims. It is taught that the cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated. See paras [0029], [0034]. It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. See para [0066]; see claims.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat cognitive impairment such as memory impairment in a subject diagnosed with aging associated neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated neurodegenerative condition due to multiple sclerosis comprising administering systemically the compounds taught by Grundl et al. because 1) Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist multiple sclerosis (results in motor impairment), age-related macular degeneration. One of ordinary skill in the art would have been motivated to administer systemically the compounds taught by Grundl et al. to a subject diagnosed with aging associated  Alzheimer’s disease, Parkinson’s disease with reasonable expectation of success of treating cognitive impairment such as memory impairment associated with said diseases; to administer systemically the compounds taught by Grundl et al. to a subject with aging associated multiple sclerosis, Parkinson’s disease with reasonable expectation of success of treating motor impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; and the claimed compounds are CCR3 receptor antagonist; and since Frank et al. teaches that the compounds therein can be used to treat diseases such as multiple sclerosis which results in motor impairment.
Further, it is pointed out that Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious systemic administration of the same compounds as instantly claimed to treat aging-associated cognitive impairment in Parkinson’s disease; aging-associated multiple sclerosis, and administration of the compounds will treat motor impairment/motor coordination, neuronal loss in aged patients with Parkinson’s disease and multiple sclerosis patients. 


Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant argues that “neither Grundl nor Frank teaches or suggests systemically administering the compounds disclosed therein for treating an aging-associated-neuronal loss, memory impairment, or loss of motor coordination and the teaching in these references regarding systemic administration is limited to treating diseases other than these conditions.” Applicant’s arguments have been considered. It is pointed out that Grundl and Frank teaches pharmaceutical composition comprising the compounds therein in the form solution. See Grundl reference, column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms; Frank reference, column 46, lines 37-44. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e systemic administration. See column 193, lines 56-63. Grundl et al. teaches that the claimed compounds are CCR3 receptor antagonists; Grundl et al. teaches that the compounds therein which are CCR3 receptor antagonists can be used to treat diseases such as rheumatoid arthritis, multiple sclerosis (results in motor impairment), age-related macular degeneration. Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer systemically the compounds taught by Grundl et al. or Frank et al. to treat cognitive impairment in a subject diagnosed with aging associated neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated neurodegenerative condition due to multiple sclerosis. One of ordinary skill in the art would have been motivated to administer systemically the compounds taught by Grundl et al. to a subject diagnosed with aging associated  Alzheimer’s disease, Parkinson’s disease with reasonable expectation of success of treating cognitive impairment such as memory impairment associated with said diseases; to administer systemically the compounds taught by Grundl et al. to a subject with aging associated multiple sclerosis, Parkinson’s disease with reasonable expectation of success of treating motor impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as aging-associated cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated multiple sclerosis, and administration of the compounds will treat motor impairment, neuronal loss in Parkinson’s disease and multiple sclerosis patients. 
Applicant argues that “systemic administrations in Grundl and Frank are not performed for treating an aging-associated-neuronal loss, memory impairment, or loss of motor coordination because, as noted in the Office Action, these references do not teach or suggest treating these conditions. Therefore, neither Grundl not Frank teaches or suggests systemic administration of the compounds disclosed therein to treat the claimed conditions or teach or suggest that systemically administered compounds disclosed therein would even reach the brain let alone be effective in treating these conditions.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Grundl et al. and Frank et al. teaches that the claimed compounds are CCR3 receptor antagonists. Grundl et al. teaches injectable solution composition containing instant compounds are transferred into injection vials or ampoules or infusion bottles i.e teaches that the compounds therein can be administered cognitive impairment such as memory impairment in a subject diagnosed with aging associated neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated neurodegenerative condition due to multiple sclerosis comprising administering systemically the compounds taught by Grundl et al. because 1) Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators, 2) and Grundl et al., Frank et al. teaches that the claimed compounds are CCR3 receptor antagonists; Grundl et al., Frank et al. teaches that the compounds therein can be used to treat  diseases such as rheumatoid arthritis, multiple sclerosis (results in motor impairment), age-related macular degeneration; and Grundl et al., Frank et al. teach that the compounds therein can be parenterally and meets systemic administration. One of ordinary skill in the art would have been motivated to administer systemically the compounds taught by Grundl et al. to a subject diagnosed with aging associated Alzheimer’s disease, Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with said diseases; to administer systemically motor impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; and the claimed compounds are CCR3 receptor antagonist; and since Grundl et al., Frank et al. teaches that the compounds therein can be used to treat diseases such as multiple sclerosis which results in motor impairment; and Grundl et al., Frank et al. teach that the compounds therein can be parenterally and meets systemic administration.
Applicant’s remarks that “the instant specification teaches that while Compound 1, a compound of the invention, exhibited resistance in crossing the BBB in significant concentrations, even the systemic administration unexpectedly resulted in the improvement of aging-associated-neuronal loss, memory impairment, or loss of motor coordination. (Instant specification, the last full paragraph on page 2). Particularly, the instant specification shows that intraperitoneal injection of Compound 1 to a mouse model (2 month old group, and an 18 month old group) increased the number of Dcx and BrdU positive cells, which indicates that Compound 1 increased neurogenesis and cell survival, respectively. The instant specification also shows that intraperitoneal or subcutaneous injection of Compound 1 improved memory…………. the instant specification demonstrates that Compound 1 does not directly act on the CNS, and it overcomes difficulties that have caused the failure of many CNS disease-targeting pharmaceutical candidates. (Instant specification, "compound tissue distribution levels," pages 142-143).” Applicant’s remarks have been considered. It is pointed out that Grundl and Frank systemic administration. See column 193, lines 56-63. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer systemically the compounds taught by Grundl et al. in therapeutically effective amount to treat cognitive impairment in a subject diagnosed with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease. It is pointed out that Grundl et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious to administer systemically the compounds taught by Grundl et al. which are the same compounds as instantly claimed to a subject with aging associated Alzheimer’s disease, Parkinson’s disease with reasonable expectation of success of treating cognitive impairment associated with said diseases; to administer systemically the compounds taught by Grundl et al., Frank et al. to a subject with aging associated multiple sclerosis, Parkinson’s disease with reasonable expectation of success of treating motor impairment associated with said diseases. Administration of the same compounds systemically will improve cognitive function such as memory impairment by acting in a peripheral fashion, since it is the property of the compounds on administration. Further, instant claims recite broadly systemic administration, and the combination of references render obvious to administer systemically the compounds taught by Grundl et al. for treating cognitive impairment in a subject diagnosed with aging associated neurodegenerative condition 
Applicant's remarks that "Indeed, the instant specification shows that the instantly claimed compounds do not cross the BBB to a significant extent to be present in sufficient concentration to exert their effects in the CNS." Applicant's remarks have been considered. First, it is pointed out that as recited by the Applicant the "claimed compounds do not cross the BBB to a significant extent to be present in sufficient concentration" i.e the compounds do cross the BBB to some extent; and by increasing the amount of the compound one will achieve therapeutic effect. Instant claims do not recite any particular amounts. It is pointed out that Grundl in view of Wyss-Coray et al. render obvious to administer systemically the compounds taught by Grundl et al. which are the same compounds as instantly claimed to a subject diagnosed with aging associated neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated neurodegenerative condition due to multiple sclerosis in therapeutically effective amount with reasonable expectation of success of treating aging-associated cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated multiple sclerosis i.e effective amount that treats cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease…. Further Grundl in view of Wyss-Coray et al. render obvious instant method, administration of the same compounds systemically will 
Applicant arguments regarding unexpected properties of the claimed compounds, i.e., their ability to act peripherally on the CNS upon systemic administration; and Applicant’s remarks  that “a person of ordinary skill in the art would not have had a reasonable expectation of success in treating aging-associated neurodegenerative conditions via systemic administration of compounds that do not cross the BBB. Therefore, the effects of the claimed CCR3 modulators on an aging-associated-neuronal loss, memory impairment, or loss of motor coordination as disclosed in the instant specification would have been surprising and unexpected and these surprising results are sufficient to rebut the…..” have been considered. It is pointed out that parenteral administration of drugs to treat Parkinson’s disease, Alzheimer’s disease is well known. Grundl teaches pharmaceutical composition comprising the compounds therein in the form solution. See Grundl reference, column 196-197, A), B), C), D); see column 193-194 for pharmaceutical forms; Frank reference, column 46, lines 37-44. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e Grundl teaches that the compounds therein can be administered parenterally and meets systemic administration i.e both Frank and Grundl teaches the compounds are administered systemically. See column 193, lines 56-63. Further, Grundl, Frank in view of Wyss-Coray et al. render obvious instant method, administration of the same compounds systemically will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration.
. Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc.; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer systemically the compounds taught by Grundl et al., Frank et al. in therapeutically effective amount to treat cognitive impairment such as memory impairment in a subject diagnosed with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease. One of ordinary skill in the art would have been motivated to administer systemically the compounds taught by Grundl et al. to a subject diagnosed with aging associated  Alzheimer’s disease, Parkinson’s disease with reasonable expectation of success of cognitive impairment associated with said diseases; to administer systemically the compounds taught by Grundl et al. to a subject with aging associated multiple sclerosis, Parkinson’s disease with reasonable expectation of success of treating motor impairment associated with said diseases, since CCR3 modulators/antagonists are therapeutic agents for cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; and the claimed compounds are CCR3 receptor antagonist; and since Grundl et al., Frank et al. teaches that the compounds therein can be used to treat diseases such as multiple sclerosis which results in motor impairment; and Grundl et al., Frank et al. teach that the compounds therein are administered systemically. Further, Grundl, Frank in view of Wyss-Coray et al. render obvious instant method, administration of the same compounds systemically will improve cognitive function by acting in a peripheral fashion, since it is the property of the compounds on administration.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Grundl, Frank in view of Wyss-Coray et al. render obvious instant method.



2)	Claims 1-14, 18, 19-21 are rejected under 35 U.S.C. 103 as being obvious over Frank et al. (US 8,742,115 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892).

	Frank et al. teach the instantly claimed co-crystals and salts of claims 1-5, 7-9 and 11 as a CCR3 inhibitor and compositions comprising the compounds and methods to treat diseases related with the CCR3-receptor (see abstract; columns 3-7).  All compounds encompass all stereo and optical isomers and racemates and mixtures thereof (see column 10, lines 4-15; addresses claim 10).  The co-crystal former can be selected from mucic acid, pamoic acid, nicotinic acid or L-lysine for example (see claim 1).  Diseases to be treated include rheumatoid arthritis, multiple sclerosis (results in motor impairment), age-related macular degeneration (see column 42, line 50 to column 43, line 20). The compounds can be combined with other active substances of formula 1 according the instantly claimed and as taught by Frank et al. (see column 44, last two lines to column 45, first four lines).  The compositions can comprise a pharmaceutical carrier, diluents, disintegrants, binders, lubricants (see column 46, first paragraph and claim 10; addresses components of the composition in claims 9 and 11-13) and glidant such as talc (see column 46, lines 56-57).  Excipients (i.e. diluents) include xylitol and mannitol for example (see column 47, lines 20-31; addresses claim 14). Pharmaceutical composition comprising the compounds therein in the form of tablets, solution is taught. See column 49-50, A), B), C), D); see column 46-48 for pharmaceutical forms. It is taught that solutions are transferred into injection vials or ampoules or infusion bottles i.e teaches that the 

Frank et al. does not teach the treatment of age-related neurodegenerative diseases Alzheimer’s disease, Parkinson’s disease, multiple sclerosis employing the compounds therein, and the specific compositions of claims 11-14.
	Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment. See abstract; paras [0029]; claims. It is taught that the cognitive impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated. See paras [0029], [0034]. It is taught that CCR3 antagonist compounds can be used as CCR3 modulators. See para [0066]; see claims.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat cognitive impairment such as memory impairment in a subject diagnosed with aging-associated neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease; aging-associated neurodegenerative condition due to multiple sclerosis comprising administering systemically the compounds taught by Frank et al. because 1) Wyss-Coray et al. teaches that CCR3 modulators are used for treating an adult mammal for an aging-associated cognitive impairment such as memory impairment associated with neurodegenerative condition such as Alzheimer’s disease, Parkinson’s disease, etc. can be treated; It is taught that CCR3 antagonist compounds can be used as CCR3 modulators, 2) and Frank et al. teaches that the claimed compounds are CCR3 receptor antagonists; Frank et al. teaches that the 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition of claims 11-14 because Frank et al. teach that the composition can comprise a pharmaceutical carrier, diluents, disintegrants, binders, glidants and lubricants (see column 46, first paragraph and claim 10) such as xylitol and mannitol (see column 47, lines 20-31).  Thus, it is well within the skill of the art to make a pharmaceutical composition with reasonably expectation of success with the claimed compounds and components as claimed based on the information provided by Frank et al.
Further, it is pointed out that Frank et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious administration of the same 

Regarding the recitation “wherein the compounds administered to the subject does not cross the blood-brain barrier in significant concentration to produce the concentration of the compound in the cerebrospinal fluid of more than 10 nM” is the property of the compounds administered, it is pointed out that Frank et al. (US 8,278,302 B2), in view of Wyss-Coray et al. (US 20160208011 A1, PTO-892) render obvious administering systemically of the same compounds as instantly claimed to treat aging-associated Alzheimer’s disease, Parkinson’s disease, multiple sclerosis, and administration of compounds will have such property i.e the compounds does not cross the blood-brain barrier in significant concentration to produce the concentration of the compound in the cerebrospinal fluid of more than 10 nM.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above under Grundl et al.


Prior Art Made of Record:
US 20160208011 A1 …CCR3 antagonists for treating instant diseases

US 20130261307 ……instant compounds CCR3 inhibitors     
WO 2013149987……. instant compounds CCR3 inhibitors ….various diseases, includes multiple sclerosis, age-related macular degeneration; see pages 34-36         
US 20130261153……age-related macular degeneration    
US "20170319567", PTO-1449, 12/18/2019…. instant compounds CCR3 inhibitors.     
Conclusion

Claims 1-14, 18-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627